Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, are drawn to method including the steps of determining, based on information associated with the already-driven part of the planned driving route, a model error associated with the energy model and determining a second energy-versus-distance measure by modifying the first energy- versus-distance measure to account for the model error. Classified in G01C21/3469.

II. Claims 9-16, drawn to method including the steps of determining, based on information associated with the already-driven part of the planned driving route, a driver error representing a difference between the predicted driver characteristic and an actual driver characteristic and determining a second energy-versus-distance measure by modifying the first energy- versus-distance measure to account for the driver error. Classified in G01C21/3484.

III. Claims 17-20, drawn to a non-transitory computer readable storage medium having stored thereon instructions when executed cause the processor to perform the steps of determining, based on information associated with the already-driven part of the planned driving route: a model error associated with the energy model; and a driver . Classified in G01C21.

3.	The inventions are distinct, each from the other because of the following reasons:
4.	Inventions I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.
In the instant case, sub-combination II, which is drawn to method of determining a driver error representing a difference between the predicted driver characteristic and an actual driver characteristic and determining a second energy-versus-distance measure by modifying the first energy- versus-distance measure to account for the driver error, which is different than the sub-combination I, which is drawn to method of determining a model error associated with the energy model and determining a second energy-versus-distance measure by modifying the first energy- versus-distance measure to account for the model error. Therefore, sub-combination II is separately usable. See 806.05(d)

5.	Inventions I and III are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.

6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions have acquired a separate status in the art in view of their different classification; and
	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHID BENDIDI/ Primary Examiner, Art Unit 3667